                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 HICKORY FOREST APARTMENTS,                       )
                                                  )
         Plaintiff,                               )
                                                  )         No. 2:19-cv-02063-TLP-tmp
 v.                                               )
                                                  )
 DARRIUS BALDWIN,                                 )
                                                  )
         Defendant.                               )


           ORDER ADOPTING THE REPORT AND RECOMMENDATION


       Pro se Defendant, Darius Baldwin, filed a Notice of Removal from Shelby County,

Tennessee, General Sessions Court. (ECF No. 1.) The Magistrate Judge issued a Report and

Recommendation (“R & R”), addressing jurisdiction. (ECF No. 9.) In the R & R, the

Magistrate Judge recommends that this Court remand this matter to the Shelby County Court

of General Sessions under to 28 U.S.C. § 1447(c) and that Defendant’s Motion to Remand be

denied as moot. (ECF No. 9 at PageID 39.)

       In particular, the Magistrate Judge found that the Court lacked diversity jurisdiction,

because Plaintiff failed to address Defendant’s citizenship or the amount in controversy. As

this case involves an eviction, the Magistrate Judge also concluded that Plaintiff presented no

federal question on the face of its complaint. Finally, the Magistrate Judge found that

supplemental jurisdiction would be inappropriate, because there is no basis for asserting

original jurisdiction.

       Under to Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days after being

served with a copy of the recommended disposition, a party may serve and file specific
written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2).

Neither party objected to the R & R and the time for filing objections has expired. See

Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).

      “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. Having reviewed the Magistrate Judge’s R & R, the Court

finds no clear error and ADOPTS the R & R (ECF No. 9) in its entirety.

      Thus, the Court hereby REMANDS this matter to the Shelby County Court of General

Sessions.

      SO ORDERED, this 7th day of March, 2019.

                                              s/ Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




                                              2
